

SEPARATION AGREEMENT AND RELEASE
This Separation Agreement and General Release (hereinafter, the “Agreement”) is
made and entered into this 29th day of April, 2019 by and between Jan Siegmund
(hereinafter referred to as “Executive”), and Automatic Data Processing, Inc.
(hereinafter referred to as the “Company”).
In exchange for the mutual promises contained herein and pursuant to the
Automatic Data Processing, Inc. Corporate Officer Severance Plan (the “Corporate
Officer Severance Plan”), Executive and the Company, intending to be bound
hereby, covenant and agree as follows:
1.Executive is a participant in the Corporate Officer Severance Plan. The
parties agree that for the purposes of facilitating an amicable separation of
Executive from the Company, Company is treating Executive’s termination as a
“Qualifying Termination” under the Corporate Officer Severance Plan, which
treatment would entitle Executive to the benefits and obligations as set forth
therein. Executive’s employment with the Company will terminate at the close of
business on June 30, 2019 (the “Separation Date”). As of July 1, 2019, Executive
will cease to be an officer of the Company.
2.    The Company and Executive further agree to the following:
(a)    The Company will pay Executive a separation payment in the total gross
amount of $1,071,600.00. Except as set forth in this paragraph 2(a), this
separation payment shall be paid out in pro-rata equal installments in
accordance with the Company’s payroll practices (which equals $59,533.33 for
each month (such aggregate monthly amount is the “Monthly Installments”))
between the Separation Date and the 18-month anniversary of the Separation Date.
The Monthly Installments shall be made on the Company’s regular pay dates.
Notwithstanding the foregoing, no installment shall be paid until Executive has
executed and delivered to the Company a Restrictive




--------------------------------------------------------------------------------




Covenant Agreement and a Release (and the time to revoke has passed) as set
forth in paragraphs 3(b) and 7(a) below. However, the first installment shall be
in an amount that covers the period of time from the Separation Date through the
date of such first payment.
(b)    Executive shall be entitled to be paid a bonus (based upon a full year
target bonus of $714,400.00) in respect of FY’19, based on actual performance
for the full fiscal year as set forth in Section 1.17 of the Corporate Officer
Severance Plan; such bonus shall be paid to Executive in accordance with the
Company’s customary cycle.
(c)    With respect to the Company’s performance stock unit program, the
Executive shall be entitled to receive: (i) the share units and dividend
equivalents earned in respect of the original September 2016 target award of
14,553 PSUs (which target award includes dividend equivalents as of April 10,
2019 and will be adjusted for future quarterly dividend equivalents), subject to
the achievement of the Company’s performance goals applicable to such award,
with any such award to be paid within 20 business days of September 1, 2019,
(ii) the share units and dividend equivalents earned in respect of the original
September 2017 target award of 16,917 PSUs (which target award includes dividend
equivalents as of April 10, 2019 and will be adjusted for future quarterly
dividend equivalents), subject to the achievement of the Company’s performance
goals applicable to such award, with any such award to be paid within 20
business days of September 1, 2020, and (iii) 30/36 of the share units and
dividend equivalents earned in respect of the original September 2018 target
award of 14,533 PSUs (which target award includes dividend equivalents as of
April 10, 2019 and will be adjusted for future quarterly dividend equivalents),
subject to the achievement of the Company’s performance goals applicable to such
award, with any such award to be paid within 20 business days of September 1,
2021. All other terms of the PSU program shall remain in full force and effect.




--------------------------------------------------------------------------------




(d)    With respect to the Company’s time-based restricted stock (“TBRS”) award,
the Executive shall be entitled to receive: (i) 4,247 shares, for the share
units granted on July 1, 2014, to vest on July 1, 2019; (ii) 2,493 shares, for
the share units granted on June 30, 2015, to vest on June 30, 2019; (iii) 3,858
shares, for the share units granted on September 14, 2015, to vest on July 1,
2019; and (iv) 2,842 shares, for the share units granted on August 2, 2016, to
vest on July 1, 2019.
(e)    All outstanding unvested ADP stock options previously granted to
Executive will continue to vest in accordance with their terms through September
1, 2022, and Executive shall have until January 31, 2024 to exercise any
outstanding vested options. Notwithstanding the foregoing, all vested stock
options must be exercised prior to their original expiration date, regardless of
the exercise periods set forth herein. All vested stock options that are not
exercised within the time periods set forth above will be cancelled.
(f)    Executive understands and acknowledges that the terms and conditions of
the 2019 10b5-1 Trading Plan executed with Fidelity Investments will remain in
full force and effect for calendar year 2019 subject to earlier termination in
accordance with the Terms and Conditions of such 10b5-1 Trading Plan. Further,
Executive understands and acknowledges that for a period of six (6) months
following the Separation Date he will continue to be a “Restricted Person” as
such term is used in the Company’s Insider Trading Policy, and he will continue
to abide by all rules and limitations applicable thereunder to Restricted
Persons.
(g)    The Company will timely pay Executive all of the “Accrued Obligations”
(as defined in the Corporate Officer Severance Plan) including without
limitation Executive’s accrued base salary and unused vacation (which for
avoidance of doubt includes all then accrued vacation) as of the Separation
Date.




--------------------------------------------------------------------------------




(h)    The Company will reimburse Executive for outstanding expenses properly
incurred through the Separation Date that are submitted to the Company no later
than the thirty (30) days following the Separation Date. All such expenses will
be reimbursed in accordance with the Company’s existing policy.
(i)    The Company will allow Executive to keep the car leased to him by the
Company under the Company’s Executive Fleet Program through the 18-month
anniversary of the Separation Date; upon such 18-month anniversary, Executive
shall either return such car to Company or purchase such car in accordance with
the terms of the Executive Fleet Program. ADP’s Director of Global Fleet
Management will coordinate the details of such transfer with Executive.
(j)    Executive (if you are under age 65) and/or any eligible dependents will
be eligible to enroll in the ADP Executive Retiree Health Plan (the “Retiree
Health Plan”) as of July 1, 2019, in accordance with the terms of the Retiree
Health Plan, which has not been modified in any way by this Agreement.
Executive’s welfare benefits (medical, dental, vision, wellness, life, long-term
disability, Flexible Spending Accounts (“FSA”), Accidental Death & Dismemberment
Insurance, Business Travel Accident Insurance, Personal Accident Insurance and
any other welfare benefits the Company may provide) will terminate effective as
of the close of the Separation Date. This paragraph (i) shall not be deemed to
affect the conversion rights under any life insurance plans. To the extent he
participates in such plans as of the Separation Date, Executive will have the
right to continue medical, dental, prescription drug, vision and FSA benefits as
permitted by law under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) and will not incur a break in service if he elects COBRA. Executive
will be separately notified of conversion privileges, if any, for Executive’s
other health and welfare benefits. Unless otherwise specifically stated herein,
nothing in the Agreement constitutes a waiver of any claim for health or long
term disability benefits that




--------------------------------------------------------------------------------




accrue prior to the Separation Date. Such claims will be processed according to
the terms and conditions of the controlling plan documents. Those plans have not
been modified in any way by the Agreement.
(k)    For purposes of the Automatic Data Processing, Inc. Retirement and
Savings Plan and/or the Automatic Data Processing, Inc. Pension Retirement Plan
(collectively referred to as the “Plans”), Executive will be considered a
terminated employee as of the close of the Separation Date. As such,
contributions, vesting, matches and other service based benefits, rights and
features accorded to employees will terminate as of the close of the Separation
Date. All the terms and conditions of the Plans will be governed by the
controlling plan documents. The Plans have not been modified in any way by the
Agreement.
(l)    Executive’s participation in the Automatic Data Processing, Inc. Amended
and Restated Employees’ Savings-Stock Purchase Plan (the “Purchase Plan”) will
end as of the close of the Separation Date. Executive shall be issued stock
and/or reimbursed for payments made to the Purchase Plan in accordance with its
terms.
(m)    Executive agrees to abide by all of the terms and conditions of
agreements with the Company executed in connection with all ADP stock options,
restricted stock or PSU awards previously granted to Executive (the “Stock
Agreements”), and that any non-competition period, as defined in any such Stock
Agreements, shall not terminate until 12 months after the last Monthly
Installment payment under paragraph 2(a) hereunder. Any use of the term
“Restrictive Covenant” in the Agreement shall mean any non-competition,
non-solicitation, non- disparagement, non-disclosure or confidentiality
obligations reflected in the provisions of this Agreement or any other agreement
with the Company that Executive has entered into, or any Company plan, policy or
arrangement that applies to Executive. If Executive violates any Restrictive
Covenant prior to either




--------------------------------------------------------------------------------




the payment of any amounts under this Agreement or the vesting of any rights or
lapsing of any restrictions on any ADP equity as described hereunder (and as
further set forth in paragraph 2(n) hereunder specifically regarding the SORP),
then, in addition to the exercise of any other rights the Company may have as a
consequence of such breach, Executive will have immediately forfeited the
receipt of any cash payments otherwise owing hereunder as well as the benefit of
the vesting of any rights or lapsing of any restrictions on any ADP equity
Executive would otherwise expect to receive hereunder.
(n)    Executive is a “Participant” as defined in the Automatic Data Processing,
Inc. Amended and Restated Supplemental Officer Retirement Plan (the “SORP”).
Executive’s benefits under the SORP shall be determined in accordance with, and
under the terms of, the SORP. Among other things, the SORP provides that if a
participant violates the non-competition provisions of any agreement he has
entered into with the Company within 24 months after the Separation Date, such
Participant shall forever and irrevocably forfeit all benefits otherwise due him
under the terms of the SORP. The SORP will not have been deemed modified in any
way by this Agreement. For purposes of the 24-month period of measurement under
the SORP, Executive shall be considered to have terminated employment with the
Company as of the Separation Date.
(o)    Executive’s heirs, representatives, assigns or estate shall be entitled
to any payments pursuant to paragraph 2 of this Agreement in the event of
Executive’s death in accordance with Section 8.1 of the Corporate Officer
Severance Plan.
(p)    The Company shall withhold from any payment made under this Agreement any
applicable federal, state and local taxes and social security taxes, as well as
any other standard deductions.




--------------------------------------------------------------------------------




3.    Executive and the Company (which, for purposes of this paragraph 3, shall
include any of the Company’s affiliates), agree to the following with the
proviso exceptions herein also applying to any similar restrictive covenant:
(a)    Executive agrees to notify the Company of his intent to accept any offer
of employment commencing prior to the first anniversary of the last Monthly
Installment payment under paragraph 2(a) hereunder for the purpose of confirming
that commencing such employment will not otherwise violate a Restrictive
Covenant. Specifically, Executive agrees to inform the Company of (i) the entity
making such offer (including the name of the ultimate corporate parent entity,
if the entity making the offer is a subsidiary or division with a different name
from the ultimate parent company), and (ii) the scope of duties and title of the
position to be filled, both by telephone (973-974-5000) and in writing to Sreeni
Kutam, Chief Human Resources Officer, One ADP Boulevard, M/S 427, Roseland, NJ
07068, with a copy of such written communication to Michael A. Bonarti, General
Counsel, One ADP Boulevard, M/S 450, Roseland, NJ 07068, or by email to
sreeni.kutam@adp.com, with a copy to michael.bonarti@adp.com. Mr. Kutam or his
designee will undertake to respond to Executive’s notice within five business
days of receipt of Executive’s written notice.
(b)    Executive shall execute and deliver to the Company a Restrictive Covenant
Agreement in the form attached hereto as Exhibit A (the “Restrictive Covenant
Agreement”) within 45 days of the Separation Date as required by Section 3 of
the Corporate Officer Severance Plan. Should Executive fail to timely execute
and deliver to the Company the Restrictive Covenant Agreement, Executive agrees
that he shall not be entitled to the benefits provided under this Agreement or
the Corporate Officer Severance Plan, and this Agreement shall become null and
void.




--------------------------------------------------------------------------------




(c)    In addition to any further “Litigation Cooperation” requirements set
forth in Section 4 of the Corporate Officer Severance Plan, Executive agrees to
reasonably cooperate with the Company, and to provide all information and sign
any corporate records and instruments that the Company may hereafter reasonably
request with respect to any matter involving his present or former relationship
with the Company (including any direct or indirectly held subsidiaries), the
work he has performed, or any present or former employees or clients of the
Company.
(d)    In addition to any further “Litigation Cooperation” requirements set
forth in Section 4 of the Corporate Officer Severance Plan, Executive agrees
that if he is served with a subpoena or court order to testify with respect to
any matter involving his present or former relationship with the Company, the
work he has performed, or present or former employees or clients of the Company,
he shall, within 5 days of receipt of such subpoena or court order, notify the
“Company”, c/o Automatic Data Processing, Inc., One ADP Boulevard, Roseland, New
Jersey 07068, Attention: General Counsel, unless the Executive receives written
advice from his legal counsel advising that he is not legally permitted to
provide such notice to the Company. If Executive does not provide such notice
based upon written advice from his legal counsel that he is not legally
permitted to provide such notice to the Company, Executive agrees that he will
request that the person, entity, court or agency serving such subpoena or court
order provide notice consistent with this paragraph 3(d).
4.    Executive agrees that any waiver on the part of the Company as to
compliance with any of the terms and conditions of the Agreement shall not
operate as a waiver of, or estoppel with respect to, any prior, subsequent or
other failure by Executive to perform his obligations under the Agreement.




--------------------------------------------------------------------------------




5.    Executive acknowledges that this, along with the other agreements
referenced herein whose terms survive the Separation Date, is the entire
agreement between the parties concerning the subject matter hereof. Each party
acknowledges that there are no representations by the other party, oral or
written, not set forth in the Agreement upon which such party relied in signing
the Agreement.
6.    Section 409A:
(a)    The intent of the parties is that payments and benefits under this
Agreement comply with or will be exempt from Internal Revenue Code Section 409A
and the regulations and guidance promulgated thereunder (collectively “Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be exempt from Section 409A or in compliance therewith, as
applicable.
(b)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Section 409A upon or following a termination of employment, unless such
termination is also a “separation from service” within the meaning of Section
409A and the payment thereof prior to a “separation from service” would violate
Section 409A. For purposes of any such provision of this Agreement relating to
any such payments or benefits, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”
(c)    The parties agree and acknowledge that on Executive’s Separation Date,
Executive will be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) and any payment or the provision of any benefit that is
considered nonqualified deferred compensation under Section 409A payable on
account of a “separation from service” which would otherwise be




--------------------------------------------------------------------------------




made or provided during the six (6) month period following Executive’s
separation from service shall instead be made or provided, in lump sum, on the
first business day following the date which is the earlier of (A) the expiration
of the six (6) month period measured from the date of Executive’s “separation
from service,” and (B) the date of Executive’s death. Any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.
(d)    With respect to the payment or provision of any benefit constituting
nonqualified deferred compensation subject to Section 409A (i) all expenses or
other reimbursements as provided herein shall be payable in accordance with the
Company’s policies in effect from time to time, but in any event shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by Executive, (ii) no such reimbursement or
expenses eligible for reimbursement in any taxable year shall in any way affect
the expenses eligible for reimbursement in any other taxable year, and (iii) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchanged for another benefit.
(e)    For purposes of Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.
(f)    Nothing contained in this Agreement shall constitute any representation
or warranty by the Company regarding compliance with Section 409A and none of
the Company, its direct or




--------------------------------------------------------------------------------




indirect parents, subsidiaries or affiliates or any of their stockholders,
employees or representatives shall have any liability to Executive with respect
thereto.
7.    Release:
(a)    The Executive shall execute and deliver to the Company an irrevocable
general release in the form attached hereto as Exhibit B (the “Release”) within
45 days of the Separation Date as required by Section 3 of the Corporate Officer
Severance Plan. Should Executive fail to timely execute and deliver to the
Company the Release, Executive agrees that he shall not be entitled to the
benefits provided under this Agreement or the Corporate Officer Severance Plan,
and this Agreement shall become null and void.
(b)    Except as set forth herein, Executive acknowledges, represents and
warrants that the Company owes him no other wages, commissions, bonuses,
vacation pay or other compensation or payments of any nature, other than that
specifically provided for in the Agreement. Executive further acknowledges that
except as provided for herein, the Company shall not have any obligation to him
or to any other person or entity for any other monies or benefits including, but
not limited to, attorneys’ fees, car allowance, use of a Company car, relocation
expenses, stock, stock options, restricted stock shares or units, stock purchase
plan, pension, medical, life, short-term disability, long-term disability or
other insurance, ERISA benefits, severance or any obligation set forth in any
agreement of employment or other agreement with the Company, whether such
agreement is express or implied.
(c)    Executive warrants that as of the date hereof he is unaware of any
conduct by the Company, any of its affiliates, or any of its or their employees,
officers, directors, agents, carriers and shareholders and its and their
predecessors, successors and assigns that he reasonably believes could form the
basis of a material claim against any of them, other than those matters which
may




--------------------------------------------------------------------------------




have been previously discussed with members of the Company’s legal department in
connection with any pending or threatened litigation.
8.    Notification of Rights:
(a)    Executive has twenty-one (21) days from his receipt of the Agreement on
April 12, 2019 to consider it, and to return the signed Agreement to Michael A.
Bonarti, General Counsel, Automatic Data Processing, Inc., One ADP Boulevard,
M/S 450, Roseland, New Jersey 07068. In order for Executive to fully understand
his statutory rights and the legal effect of a waiver by Executive of those
rights, he has the right to consult with an attorney.
(b)    If Executive elects to sign the Agreement it means that: (i) he has read
the Agreement and understands it; (ii) he has not received any inducements to
sign the Agreement other than what is set forth in the Agreement; (iii) he has
had adequate opportunity to consult with an attorney of his choosing and has
been advised to do so if he chooses; and (iv) he has signed the Agreement
voluntarily and knowingly.
(c)    Executive understands and agrees that if he chooses to sign the Agreement
before the expiration of the twenty-one (21) day consideration period, he has
waived the remainder of that period.
(d)    After Executive has signed the Agreement, Executive may revoke his
acceptance of it within seven (7) days from the date of his execution of the
Agreement. Revocation must be made by submitting a written revocation by hand
delivery or certified mail, return receipt requested, to Michael A. Bonarti,
General Counsel, Automatic Data Processing, Inc., One ADP Boulevard, M/S 450,
Roseland, New Jersey 07068. If revocation of the Agreement is not made within
the seven (7) day revocation period, the Agreement will become final, binding
and irrevocable on both parties (except as set forth herein in paragraphs 3(b)
and 7(a)).




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, and intending to be legally bound hereby, Executive and
Automatic Data Processing, Inc. have executed the foregoing Agreement.
 
EXECUTIVE
By: /s/ Jan Siegmund      
 
AUTOMATIC DATA PROCESSING, INC.
By: /s/ Michael A. Bonarti, VP









--------------------------------------------------------------------------------





RESTRICTIVE COVENANT AGREEMENT
I am a participant in the Automatic Data Processing, Inc. Corporate Officer
Severance Plan, and my employment as an executive employee with Automatic Data
Processing, Inc., or one of its subsidiaries or affiliated companies
(collectively, “ADP”) has been terminated. While employed as an executive
employee of ADP, I participated in policy decisions and enjoyed substantial
compensation and benefits from ADP, including participation in its 2008 Omnibus
Award Plan, and have had access to ADP’s Confidential Information, proprietary
information, and trade secrets about the Business of ADP, ADP’s operations,
systems, techniques, software and processes, its Clients, Business Partners,
Vendors, and other unique trade and business methods, all of which are valuable
assets of ADP that are developed at great effort and expense to ADP. I also have
had significant contact with ADP’s current and prospective Clients, Business
Partners, and/or Vendors in order to develop ADP’s goodwill and client relations
so that I could promote ADP’s interests and objectives, and I understand that
ADP has invested a significant amount of time and financial resources to develop
my skills to assist me in performing my job duties for ADP. While these current
and prospective Clients, Business Partners, and/or Vendors may be secured or
serviced by ADP associates, including me, I acknowledge that such individuals or
entities remain at all times those of ADP and that the goodwill engendered by
the relationships is intended to inure only to the benefit of ADP; the goodwill
is owned by ADP; and ADP shall be the sole beneficiary of such goodwill during
and after the termination of my employment with ADP.
I understand that ADP is a profit-generating business operating in a highly
competitive business environment and that it has a valid interest in protecting
its valuable assets, including its Confidential Information, proprietary
information, and trade secrets, its goodwill and business relationships with its
Clients, Business Partners, Vendors, and employees, and the specialized training
of its employees, and I recognize that my use of ADP’s valuable assets, directly
or indirectly, against or in competition with ADP after my employment will
result in irreparable harm to ADP. Accordingly, I understand that this
Restrictive Covenant Agreement is meant to limit reasonably and fairly my
competition following the end of my employment, and to define the corresponding
obligations between me and ADP regarding: (1) unfair competition, (2) the
solicitation of Clients, Business Partners or Vendors for or on behalf of ADP’s
competitors, (3) the solicitation of ADP’s employees, and (4) the treatment of
proprietary information, Confidential Information, and trade secrets.
NOW, THEREFORE, in consideration of my participation in the Automatic Data
Processing, Inc. Corporate Officer Severance Plan and receipt of substantial
compensation and benefits from ADP thereunder, the mutual benefits conferred
herein, and for other good and valuable consideration (the receipt and
sufficiency of all of which I hereby acknowledge), I agree as follows:
1.Definitions.
a.    “Business of ADP” means the following businesses or services: (i) business
outsourcing and human capital management solutions, including, without
limitation, human resource, payroll, time, attendance and labor management,
pre-employment, talent management, compliance and payment solutions, tax and
benefits and retirement administration solutions and employment administration
outsourcing solutions, which ADP provides globally; (ii) workers compensation
and health insurance, which ADP provides in the United States and Canada through



--------------------------------------------------------------------------------




its licensed insurance agencies and consulting services relating to its business
outsourcing and human capital management solutions; and (iii) data-driven
business intelligence on issues in human capital management, employment, and
workforce trends.
b.    “Business Partners” means any individual, corporation, limited liability
company, partnership, joint venture, association, or other entity, regardless of
form, that is or has been in a commercial or business relationship with ADP
(excluding Clients and Vendors), including, without limitation, (i) referral
partners, resellers, brokers, distributors, licensees, franchisees and marketing
partners, (ii) implementation, integration and development partners, (iii)
co-investors and joint venture partners, and (iv) any other individual or entity
whose products or services ADP purchases, acquires or licenses for use with, or
redistribution to, a third party (including Clients).
c.    “Clients” means any individual, corporation, limited liability company,
partnership, joint venture, association, or other entity, regardless of form, or
government or quasi-government entity: (i) for whom ADP provides products or
services in connection with the Business of ADP; (ii) for whom ADP has provided
products and services in connection with the Business of ADP within the one (1)
year period prior to my voluntary or involuntary termination of employment, for
any reason, with or without cause, from ADP; (iii) whom I have solicited on
behalf of ADP in connection with the Business of ADP within the two (2) year
period prior to my voluntary or involuntary termination of employment, for any
reason, with or without cause, from ADP; or (iv) about whom I have any
Confidential Information or trade secret information.
d.    “Competing Business” means any individual (including me), corporation,
limited liability company, partnership, joint venture, association, or other
entity, regardless of form, that is engaged in any business or enterprise that
is the same as, or substantially the same as, that part of the Business of ADP
in which I have worked or to which I have been exposed during my employment with
ADP (regardless of whether I worked only for a particular segment of that part
of the business in which I worked - for example, business segments based on the
number of employees a Client has or a particular class of business using an ADP
product or service).
e.    “Confidential Information” means information and the compilation of
information known or possessed by me because of my employment at ADP that is
created, compiled, received or gathered by ADP or its agents and is related to
the Business of ADP, that is valuable to ADP, and which ADP endeavors to protect
from disclosure or use by its competitors and others who could benefit from its
use, whether in written, tangible, electronic or any other form of media.
Assuming the foregoing criteria are met, Confidential Information includes but
is not limited to information about: ADP’s operations, products, business plans,
market strategies, and services; research and development of ADP products and
services; ADP’s intellectual property and trade secrets; Creative Works,
including all publications, products, applications, processes, and software in
any stage of development; names and other listings of current or prospective
Clients, Business Partners, and Vendors (including contact information that may
be compiled in computer databases that are not owned or controlled by ADP such
as address books, personal digital assistants, smart phones, cloud storage
services, and social and business websites); proposals made to current or
prospective Clients, Business Partners, and Vendors or other information
contained in offers or proposals to such Clients, Business Partners, and
Vendors; the terms of any arrangements or agreements with Clients, Business



--------------------------------------------------------------------------------




Partners, and Vendors, including the amounts paid for such services or how
pricing was developed by ADP, the implementation of Client-specific projects,
the identity of Business Partners and Vendors, and Business Partner and Vendor
pricing information, the composition or description of future services that are
or may be provided by ADP; ADP’s financial, marketing, and sales information;
technical expertise and know-how developed by ADP, including the unique manner
in which ADP conducts its business; employee lists, employee capabilities,
employee compensation, prospective employee information, and employee training
information and practices; Personally Identifiable Information; and Protected
Health Information. Confidential Information also includes any information
disclosed to ADP by a third party (including, without limitation, current or
prospective Clients, Business Partners, and Vendors) that ADP is obliged to
treat as confidential. This definition of Confidential Information excludes
information that is or becomes known or generally available in the public domain
through lawful means other than through my act or failure to act. This
definition of Confidential Information and the use of the term Confidential
Information in this Restrictive Covenant Agreement are not meant to limit ADP’s
rights under applicable trade secrets laws, and ADP specifically reserves all of
its rights under all applicable laws concerning trade secrets.
f.    “Creative Works” means any and all works of authorship including, for
example, written documents, spreadsheets, graphics, designs, trademarks, service
marks, algorithms, computer programs or code, protocols, formulas, mask works,
brochures, presentations, photographs, music or compositions, manuals, reports,
and compilations of various elements, whether or not patentable or registrable
under copyright, trademark, or similar domestic and international laws.
g.    “Material Business Contact” means contact that is intended to establish or
strengthen a business relationship for ADP.
h.    “Personally Identifiable Information” (“PII”) is Confidential Information
and includes an individual’s first name and last name or first initial and last
name in combination with any of the following: an individual’s social security
number, tax identification number, social insurance number, driver’s license
number, government-issued identification card number, financial or bank account
information, healthcare information, or credit, debit or payroll card number.
i.    “Protected Health Information” (“PHI”) is Confidential Information and
includes information that is created, received, and/or maintained by the Company
related to an individual’s health care (or payment related to health care) that
directly or indirectly identifies the individual.
j.    “Severance Period” means the eighteen (18) month period following June 30,
2019, which was the date on which my employment with ADP was terminated.
k.    “Vendors” means any individual, corporation, limited liability company,
partnership, joint venture, association, or other entity, regardless of form, or
government entity that supplies materials or services to ADP for internal use.



--------------------------------------------------------------------------------






2.    Duties and Best Efforts. I agree that I am prohibited from accessing any
of ADP’s computer systems, servers, drives, or databases for any competitive or
conflicting purpose and that any authorization for such access is revoked and
prohibited by ADP once I engage in any competitive or conflicting activities or
take any material steps towards accomplishing any competitive or conflicting
activities.
3.    Non-Competition. I agree that during my Severance Period and for a period
of twelve (12) months following my Severance Period, I will not, directly or
indirectly, own, manage, operate, join, control, finance, be employed by or
with, or participate in any manner with a Competing Business where doing so will
require me to (i) provide the same or substantially similar services to a
Competing Business as those which I provided to ADP while employed, or (ii) use,
disclose or disseminate ADP’s Confidential Information or trade secrets.
However, nothing shall prevent me from owning, as an inactive investor,
securities of any competitor of ADP which is listed on a national securities
exchange.
4.    Non-Solicitation of and Non-Interference with Clients, Business Partners,
and Vendors.
a.    Clients: I agree that during my Severance Period and for a period of
twelve (12) months following my Severance Period, I will not, either on my own
behalf or for any Competing Business, directly or indirectly, solicit, divert,
appropriate, or accept any business from, or attempt to solicit, divert,
appropriate, or accept any business from any Client for the purposes of
providing products or services that are the same as or substantially similar to
those provided in the Business of ADP. I also agree that I will not induce or
encourage or attempt to induce or encourage any Client to cease doing business
with ADP or materially alter their business relationship with ADP.
b.    Business Partners: I agree that during my Severance Period and for a
period of twelve (12) months following my Severance Period, I will not, either
on my own behalf or for any Competing Business, directly or indirectly engage,
contract with, solicit, divert, appropriate or accept any business from, or
attempt to engage, contract with, solicit, divert, appropriate or accept any
business from any Business Partner for the purpose of providing to me or any
Competing Business any product or service that is (a) the same as or
substantially similar to the product or service provided to ADP and which ADP
uses for, uses for obtaining, or distributes to, its Clients or (b) specialized,
customized or designed by the Business Partner for ADP. This provision applies
only to a Business Partner: (i) with whom ADP currently has a commercial or
business relationship in connection with the Business of ADP; (ii) with whom ADP
has had a commercial or business relationship in connection with the Business of
ADP within the one (1) year period prior to my voluntary or involuntary
termination of employment, for whatever reason, with or without cause, from ADP;
or (iii) about whom I have any Confidential Information or trade secret
information. I also agree that I will not induce or encourage or attempt to
wrongfully induce or encourage any Business Partner to cease doing business with
ADP or materially alter their business relationship with ADP.
c.    Vendors: I agree that during my Severance Period and for a period of
twelve (12) months following my Severance Period, I will not induce or encourage
or attempt to wrongfully



--------------------------------------------------------------------------------




induce or encourage any Vendor to cease doing business with ADP or materially
alter its business relationship with ADP.
5.    Non-Solicitation of Employees. I agree that during my Severance Period and
for a period of twelve (12) months following my Severance Period, I will not,
directly or indirectly, hire, solicit, recruit, or encourage to leave ADP, any
current employees of ADP or hire, solicit, recruit, or contract with employees
who terminate their employment with ADP within twelve (12) months following my
Severance Period.
6.    Non-Disclosure and Non-Use of Confidential Information and Trade Secrets.
I will not at any time following the termination of my employment with ADP
access, disclose, use, reproduce, distribute, or otherwise disseminate ADP’s
Confidential Information or trade secrets or take any action causing, or fail to
take any action necessary in order to prevent, any such information to lose its
character or cease to qualify as Confidential Information or a trade secret. I
agree to inquire with ADP if I have any questions about whether I am authorized
or required to access, use, reproduce, distribute, or otherwise disseminate
ADP’s Confidential Information or whether particular information is Confidential
Information or a trade secret before accessing, using or disclosing such
information. I understand, however, that nothing in this Restrictive Covenant
Agreement prohibits me from reporting possible violations of federal law or
regulation to any governmental agency or entity or from communicating with any
such agency or entity regarding the same. I also agree to immediately return to
ADP all property and information belonging to ADP such as keys, credit cards,
telephones, tools, equipment, computers, passwords, access codes, and electronic
storage devices, as well as all originals, copies, or other physical embodiments
of ADP’s Confidential Information or trade secrets (regardless of whether it is
in paper, electronic, or other form), including any such information in any
programs, business forms, manuals, correspondence, files, databases, or on
computer disks or any other storage medium, including but not limited to cloud
storage, whether or not owned or controlled by me or ADP (e.g., social and
business networking websites, web-based email servers, Notability, or cloud
storage services), immediately upon termination of my employment, and I agree
not to keep, access, disclose, use, reproduce, distribute, or otherwise
disseminate any copies, electronic or otherwise, of any of the foregoing. I also
understand that my obligations under this paragraph, as well as the other
covenants in this Restrictive Covenant Agreement, extend to my activities on the
internet, including my use of business-oriented social networking sites such as
LinkedIn and Facebook. This shall include deleting any business related
connections or contacts, including all ADP Clients and Business Partners, that I
inputted in or with whom I connected on any business oriented social networking
sites, my LinkedIn account, any cloud storage, any electronic device, or any
cell phones while employed at ADP. Pursuant to 18 U.S.C. § 1833(b), and as set
forth fully therein, notice is hereby given that an individual shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney,
solely for the purpose of reporting or investigating a suspected violation of
law; or is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. An individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any



--------------------------------------------------------------------------------




document containing the trade secret under seal and does not disclose the trade
secret, except pursuant to court order.
7.    Disclosure of Agreement to Third Parties. I agree to provide a copy of
this Restrictive Covenant Agreement to any subsequent employer, person, or
entity to which I intend to provide services that may conflict with any of my
obligations in this Restrictive Covenant Agreement prior to engaging in any such
activities and to provide ADP in writing the name and address of any such
employer, person, or entity and a description of the services I intend to
provide prior to engaging in any such activities. I agree that ADP may also
provide a copy of this Restrictive Covenant Agreement or a description of its
terms to any Client, subsequent employer, or other third party at any time as it
deems necessary to protect its interests, and I agree to indemnify ADP against
any claims and hold ADP harmless from any losses, costs, attorneys’ fees,
expenses, fees, and damages arising out of my failure to comply with this
paragraph or ADP’s providing a copy of this Agreement or a description of its
terms to any Client, subsequent employer, or other third party.
8.    Severability and Reformation. I agree if any particular paragraph,
subparagraph, phrase, word, or other portion of this Restrictive Covenant
Agreement is determined by an appropriate court to be invalid or unenforceable
as written, it shall be modified as necessary to be made valid or enforceable,
and such modification shall not affect the remaining provisions of this
Restrictive Covenant Agreement, or if it cannot be modified to be made valid or
enforceable, then it shall be severed from this Restrictive Covenant Agreement,
and all remaining terms and provisions shall remain enforceable.
9.    Choice of Law, Venue, and Jurisdiction. The interpretation, validity, and
enforcement of this Restrictive Covenant Agreement will be governed by the laws
of the State of New Jersey, without regard to any conflicts of law principles
that require the application of the law of another jurisdiction. I agree that
any action by me to challenge the enforceability of this Restrictive Covenant
Agreement must be brought or litigated exclusively in the appropriate state or
federal court located in the State of New Jersey. I also agree that any action
by ADP to enforce this Restrictive Covenant Agreement, as well as any related
disputes or litigation related to this Restrictive Covenant Agreement, may, but
does not have to, be brought in the appropriate state or federal court located
in the State of New Jersey. I agree and consent to the personal jurisdiction and
venue of the federal or state courts of New Jersey for resolution of any
disputes or litigation arising under or in connection with this Restrictive
Covenant Agreement or any challenge to this Restrictive Covenant Agreement and
waive any objections or defenses to personal jurisdiction or venue in any such
proceeding before any such court.
10.    Survival. All non-competition, non-solicitation, non-disclosure and
non-use, non- recruiting, intellectual property, and Restrictive Covenant
Agreement disclosure obligations under paragraphs three (3) through seven (7) of
this Restrictive Covenant Agreement shall survive the termination of my
employment for any reason and with or without cause, and no dispute regarding
any other provisions of this Restrictive Covenant Agreement or regarding my
employment or the termination of my employment shall prevent the operation and
enforcement of these obligations.
11.    Relief, Remedies, and Enforcement. I acknowledge that ADP is engaged in a
highly competitive business, and the covenants and restrictions contained in
this Restrictive Covenant



--------------------------------------------------------------------------------




Agreement, including the geographic and temporal restrictions, are reasonably
designed to protect ADP’s legitimate business interests, including ADP goodwill
and client relations, Confidential Information and trade secrets, and the
specialized skills and knowledge gained by me and ADP’s other employees during
our employment. I acknowledge and agree that a breach of any provision of this
Restrictive Covenant Agreement by me will cause serious and irreparable damage
to ADP that will be difficult to quantify and for which a remedy at law for
monetary damages alone may not be adequate. Accordingly, I agree that if ADP
should bring an action to enforce its rights under this Restrictive Covenant
Agreement and ADP establishes that I have breached or threatened to breach any
of my obligations under this Restrictive Covenant Agreement, ADP shall be
entitled, in addition to all remedies otherwise available in law or equity, to a
temporary restraining order, a preliminary injunction, and a permanent
injunction enjoining such breach or threatened breach in any court of competent
jurisdiction without the necessity of posting a surety bond, as well as an
equitable accounting of all profits or benefits arising out of any violation of
this Restrictive Covenant Agreement, and ADP shall be entitled to cease to pay
or provide any further benefits under the Automatic Data Processing, Inc.
Corporate Officer Severance Plan to me and I will, upon ten (10) days’ prior
written demand by ADP, promptly reimburse ADP any benefits already paid or
provided under the Automatic Data Processing, Inc. Corporate Officer Severance
Plan to me since the date of such breach. I also agree that nothing in this
Restrictive Covenant Agreement shall be construed to prohibit ADP from pursuing
any and all other legal or equitable remedies available to it for breach of any
of the provisions of this Restrictive Covenant Agreement, including the
disgorgement of any profits, bonuses, equity, commissions, or fees realized by
me, any subsequent employers, any business owned or operated by me or to which I
provide services, or any of my agents, heirs, or assigns. I also agree that that
the knowledge, skills, and abilities I possess at the time of commencement of my
employment are sufficient to permit me to earn a livelihood satisfactory to me
without violating any provision of paragraphs three (3) through seven (7) above,
for example, by using such knowledge, skills, and abilities, or some of them, in
the service of business that is not competitive with ADP. I further agree to pay
any and all legal fees, including without limitation, all attorneys’ fees, court
costs, and any other related fees and/or costs incurred by ADP in enforcing this
Restrictive Covenant Agreement.
12.    Tolling. The restricted time periods in paragraphs three (3) through six
(6) above shall be tolled during any time period that I am in violation of such
covenants, as determined by a court of competent jurisdiction, so that ADP may
realize the full benefit of its bargain. This tolling shall include any time
period during which litigation is pending, but during which I have continued to
violate such protective covenants and a court has declined to enjoin such
conduct or I have failed to comply with any such injunction.
13.    Entire Agreement and Validity of Terms. I agree that I do not rely, and
have not relied, upon any representation or statement not set forth herein by
ADP or any of ADP's agents, representatives, or attorneys, and that this
Restrictive Covenant Agreement may be changed only by a subsequent agreement in
writing signed by both parties. I understand that I may have an existing
agreement(s) with ADP, through acquisition of a prior employer or otherwise,
that may include the same or similar covenants as those in this Restrictive
Covenant Agreement, and acknowledge that this Restrictive Covenant Agreement is
meant to supplement any such agreement(s) such that the covenants in the
agreements that provide ADP with the greatest protection



--------------------------------------------------------------------------------




enforceable under applicable law shall control, and that the parties do not
intend to create any ambiguity or conflict through the execution of this
Restrictive Covenant Agreement that would release me from the obligations I have
assumed under the protective covenants in any of these agreements.
14.    Electronic Signature. I agree that ADP may enforce this Restrictive
Covenant Agreement with a copy for which I have provided an electronic
signature.
15.    Assignment and Successorship. This Restrictive Covenant Agreement and
ADP’s rights and obligations hereunder may be assigned by ADP and shall inure to
the benefit of and shall be enforceable by any such assignee, as well as any of
ADP’s successors in interest. This Restrictive Covenant Agreement and my rights
and obligations may not be assigned by me, but are binding upon my heirs,
administrators, executors, and personal representatives.
16.    Waiver. ADP’s waiver of a breach of any provision of this Restrictive
Covenant Agreement in any particular instance shall not be deemed to be a waiver
of any other breach in any other instance and/or of ADP’s other rights at law,
in equity, or under this Restrictive Covenant Agreement. ADP’s failure to take
action against any other employee for similar breaches shall not operate as a
wavier by ADP of a breach as to me. Any waiver by ADP of any breach of this
Restrictive Covenant Agreement by me shall not be effective unless in writing
signed by a Corporate Officer of ADP, and no such waiver with regards to me or
any other person under a similar agreement shall operate or be construed as a
waiver of the same type of breach or any other breach on a subsequent occasion
by me or any other person or entity.
17.    Jury Trial Waiver. I agree that, to the fullest extent permitted by law,
each party waives any right to trial by jury with respect to any proceeding
arising out of or relating to this Restrictive Covenant Agreement.
18.    Opportunity to Review. I agree that I have read this Restrictive Covenant
Agreement before signing it, understand its terms, and that I have had the
opportunity to have legal counsel review this agreement, prior to signing it,
and I acknowledge that I have not been forced or coerced in any manner to sign
this Restrictive Covenant Agreement and do so of my own free will.
IN WITNESS WHEREOF, I have executed this Restrictive Covenant Agreement as of
the date set forth below.
 
Signed: /s/ Jan Siegmund
Printed Name: Jan Siegmund
Date:    4/29/2019         






--------------------------------------------------------------------------------





RELEASE
WHEREAS, I, the undersigned, am a participant in the Automatic Data Processing,
Inc. Corporate Officer Severance Plan (the “Plan”);
WHEREAS, my employment with the Company will be terminated effective June 30,
2019;
WHEREAS, the Company and I entered into a Separation Agreement and Release,
dated April 29, 2019 (the “Separation Agreement”); and
WHEREAS, this “Release” is referred to in Section 3 of the Plan.
NOW, THEREFORE, in consideration of the promises and for other good and valuable
consideration contained herein and received or to be received in accordance with
the terms of the Separation Agreement and the Plan (including the Severance
Benefits outlined in Section 2.3 and Section 2.4 of the Plan (other than the
Accrued Obligations)), I hereby agree as follows (capitalized terms not defined
herein are as defined in the Plan):
1.Without prejudice to enforcement of the covenants, promises, or rights
reserved herein, I (on my own behalf and on behalf of my heirs and legal
representatives, administrators, successors, and assigns (collectively, the
“Successors”)) hereby irrevocably and unconditionally release, acquit, and
forever discharge the Company and (only with respect to each such following
person’s affiliation with the Company) all its subsidiaries, Affiliates, related
companies, and divisions and its and their past, present, and future employees,
officers, directors, agents, carriers, and shareholders and its and their
predecessors, successors and assigns (collectively, “Releasees from and against
all claims, actions and causes of action, of every kind, nature and description
without limitation, whether created by any constitution, statute, common law,
regulation, municipal ordinance, executive order, contract, duty or obligation
arising from my employment with the Company (or termination thereof), that exist
as of the date I sign this Release (“Claims”), except as provided below in this
Section and in Section 2. This Release includes all Claims arising under all
federal, state and local employment discrimination, whistleblower and
anti-retaliation statutes, ordinances or regulations including, but not limited
to, Title VII of the Civil Rights Act of 1964, the Equal Pay Act of 1963, the
Lilly Ledbetter Fair Pay Act of 2009, the Age Discrimination in Employment Act
of 1967 (“ADEA”), the Employee Retirement Income Security Act, the Civil Rights
Act of 1991, the Rehabilitation Act of 1973, the Older Workers Benefit
Protection Act of 1988, the Worker Adjustment Retraining and Notification Act,
the Fair Labor Standards Act of 1938, the Occupational Safety and Health Act of
1970, the Sarbanes-Oxley Act of 2002, the Americans with Disabilities Act, the
Family and Medical Leave Act, the Labor Management Relations Act, the Health
Insurance Portability and Accountability Act, all as amended, and all other sex,
sexual orientation, marital status, religion, race, national origin, veterans’,
disability, age discrimination, whistleblower and anti-retaliation laws,
including but not limited to, the New Jersey Conscientious Employee Protection
Act, and the New Jersey Law Against Discrimination. I expressly waive all rights
I may have under such laws, and under any amendments thereto, any claims based
on contract, tort, public policy, or any principle of law or equity, and any
claim for money, damages, attorneys’ fees, costs, and injunctive or other
relief. Anything to the contrary notwithstanding, nothing herein shall release
the Company or any other Releasees from any claims



--------------------------------------------------------------------------------




or damages based on (i) any right I may have to enforce the provisions of the
Separation Agreement and Plan that are intended to survive a Termination of my
employment with the Company, (ii) any right or claim that arises after the date
this Release is executed or that otherwise may not be legally released, (iii)
any right I may have to Accrued Obligations, (iv) my right to indemnification
and advancement of expenses in accordance with applicable laws or the
certificate of incorporation and bylaws (or any other governing documents) of
the Company, or any applicable insurance policy (including, without limitation,
any directors and officers insurance or similar policies), or (v) any right I
may have to obtain contribution as permitted by law in the event of entry of
judgment against me as a result of any act or failure to act for which I, on the
one hand, and any of the Releasees, on the other hand, are jointly liable.
2.    Except as provided in this Section, this Release shall serve as a bar to
all claims, charges, complaints, and actions by me or my Successors against any
of the Releasees with respect to items released herein and neither I nor any of
my Successors shall file any claims, charges, complaints, or actions with
respect to items released herein. Notwithstanding the foregoing, it is
understood that I shall not be precluded by this Release from filing a charge
with any relevant federal, state, or local administrative agency, court, or
other body challenging the validity of the release of my claims under ADEA, or
initiating or participating in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission, the Securities and Exchange Commission,
or other federal, state or local agency or authority, and I understand that I am
not required to notify the Company of such communications or disclosures.
However, I agree to waive my rights with respect to any monetary or other
financial relief arising from any such proceeding or investigation. To the
extent that any claim, charge, complaint, or action released by me in this
Release is brought by me or my Successors for my benefit or on my behalf, I (and
my Successors) expressly waive any claim to any form of monetary or other
damages, including, without limitation, attorneys’ fees and costs, or any other
form of personal recovery or relief in connection with any such claim, charge,
complaint or action. Notwithstanding the foregoing, this Release does not limit
my right to receive an award for information provided to any federal, state or
local government agency. Additionally, I am not waiving or releasing any claims
for unemployment compensation benefits, workers compensation benefits, claims
under the Fair Labor Standards Act, health insurance benefits under the
Consolidated Omnibus Budget Reconciliation Act (COBRA), or claims with regard to
vested benefits under a retirement plan governed by the Employee Retirement
Income Security Act (ERISA).
3.    I understand that I have been given a period of at least 21 days to review
and consider this Release before signing it pursuant to the ADEA. I understand
further that I may use as much of this 21-day period as I wish prior to signing.
I ACKNOWLEDGE THAT I HAVE READ THIS RELEASE CAREFULLY; THIS RELEASE IS WORDED IN
AN UNDERSTANDABLE WAY; I AM BEING ADVISED BY THIS WRITING TO CONSULT AN ATTORNEY
PRIOR TO EXECUTING THIS RELEASE; I FULLY UNDERSTAND THAT, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED IN THIS RELEASE, BY SIGNING BELOW I AM WAIVING ALL RIGHTS
AND RELEASING ALL CLAIMS, INCLUDING, WITHOUT LIMITATION, ALL RIGHTS AND CLAIMS
ARISING UNDER ADEA, THAT I MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE
RELEASEES, AS DESCRIBED IN THIS RELEASE; I DO NOT WAIVE CLAIMS UNDER ADEA THAT
MAY ARISE AFTER THE DATE I SIGN THIS



--------------------------------------------------------------------------------




RELEASE; AND THE CONSIDERATION GIVEN BY THE COMPANY FOR THE WAIVER OF RIGHTS AND
RELEASE OF CLAIMS IS IN ADDITION TO ANYTHING OF VALUE TO WHICH I AM ALREADY
ENTITLED. I ACKNOWLEDGE THAT I HAVE NOT BEEN FORCED OR PRESSURED IN ANY MANNER
WHATSOEVER TO SIGN THIS RELEASE AND I AGREE TO ALL OF ITS TERMS VOLUNTARILY.
4.    I acknowledge and represent that I understand that I may revoke this
Release within 7 days after signing this Release. Revocation can be made by
delivering a written notice of revocation to the Committee at the address
specified in Section 9.1 of the Plan. For this revocation to be effective,
written notice must be received no later than the close of business on the
seventh day after I sign this Release.
5.    I represent and acknowledge that in executing this Release I am not
relying upon, and have not relied upon, any representation or statement not set
forth herein made by any of the agents, representatives, or attorneys of the
Company.
6.    This Release shall not in any way be construed as an admission by me that
I have acted wrongfully. I also acknowledge and agree that I have not, with
respect to any transactions or state of facts existing prior to the date hereof,
(a) other than any actions not precluded as provided in Section 2 above, filed
any actions with respect to the Company or any of the Releasees with any
governmental agency, court, or tribunal or (b) assigned or transferred any
action to a third party. I agree further to dismiss with prejudice all pending
civil lawsuits related to any such claim, charge, complaint or action, except as
provided in Section 2 above.
7.    Should any provision hereof be invalid or otherwise unenforceable under
any law, such provision shall be curtailed and to the extent necessary to bring
it within the requirements of law, and the remaining limited provisions of this
Release shall remain in full force and effect and be fully valid, and I
represent and agree that I (a) have, to the extent that I desire, discussed all
aspects of this Release with my attorney, (b) have carefully read and fully
understand all of the provisions of this Release, and (c) am voluntarily
entering into this Release.
8.    This Release may be amended or modified only by a writing signed by both
the Company and me.
9.    This Release shall be governed by, and construed in accordance with, the
laws of the State of New Jersey, applicable to contracts executed and performed
in such state.
10.    If I revoke this Release (including, without limitation, the waiver of
rights and release of any ADEA claims covered hereby), I will be deemed not to
have accepted any of the terms of this Release and I will not be entitled to any
Severance Benefits under the Plan.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, I have executed this Release as of the date set forth below.
 
Signed: /s/ Jan Siegmund
Printed Name: Jan Siegmund
Date:    4/29/2019      






